PER CURIAM.
We affirm the trial court’s denial of appellant’s petition for writ of habeas corpus. However, we do so because habeas corpus is not a substitute for obtaining relief as to issues which could have or should have been raised in Rule 3.850 proceedings. See White v. Dugger, 511 So.2d 554 (Fla.1987). The two year “window” period for instituting such proceedings in the Circuit Court for the Sixth Judicial Circuit in Pinellas County, Florida, "will expire in September of 1997.'
MINER, ALLEN and PADOVANO, JJ., concur.